Citation Nr: 0411504	
Decision Date: 05/03/04    Archive Date: 05/14/04	

DOCKET NO.  03-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to an effective date prior to May 28, 2002, for 
the grant of service connection for hearing loss and 
tinnitus.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that granted service connection for 
hearing loss and tinnitus effective May 28, 2002.  (The 
veteran's claims file is under the jurisdiction of the RO in 
Providence, Rhode Island, but was transferred to the Tiger 
Team at the RO in Cleveland for adjudication.)  The veteran, 
who had active service from May 1944 to June 1946, expressed 
disagreement with the effective date assigned for the grant 
of service connection for hearing loss and tinnitus.  The 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Unappealed rating decisions dated in May 1982 and 
November 1989 denied service connection for hearing loss.

3.  The veteran next filed a claim for service connection for 
hearing loss on May 28, 2002, and a rating decision dated in 
January 2003 granted service connection for hearing loss and 
tinnitus effective May 28, 2002.


CONCLUSION OF LAW

The requirements for an effective date prior to May 28, 2002, 
for the grant of service connection for hearing loss and 
tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 
3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decision, 
as well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  In addition, a June 2003 letter to the veteran 
specifically notified the veteran of the provisions of the 
VCAA, including the information and evidence necessary to 
substantiate his claim, the information and evidence the VA 
would seek to provide, the information and evidence the 
veteran was expected to provide and requested that the 
veteran submit any additional information and evidence he 
wanted the RO to provide and to submit any additional 
information and evidence he had to the RO.

The Board does acknowledge that the veteran was not provided 
the VCAA notice prior to the decision on his claim for an 
earlier effective date for the grant of service connection 
for hearing loss and tinnitus as held by the United States 
Court of Veterans Appeals (Court) in Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  In this case, the January 2003 
rating decision which granted service connection for hearing 
loss and tinnitus assigned the effective date and the veteran 
was not provided the VCAA notice as required by 38 U.S.C.A. 
§ 5103(a) until June 2003.  

However, the Board observes that the veteran was provided a 
notice as required by 38 U.S.C.A. § 5103(a) in November 2002 
in connection with his original claim for service connection 
for hearing loss and tinnitus.  The issue currently on appeal 
was raised in the veteran's Notice of Disagreement following 
the grant of service connection for those disabilities.  In 
such situations, an opinion from the VA General Counsel 
indicates that further notice of the VCAA is unnecessary.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003) ("If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.")  The Board is bound in its decisions by the 
precedent opinions of the chief legal officer of the VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).

As such, under the facts and circumstances of this case, 
where the veteran was provided specific notice of the 
substance of the VCAA in connection with his claim for an 
earlier effective date after the initial decision determining 
the effective date in the veteran's claim, and the opinion 
from the VA General Counsel that indicates that further 
notice in situations such as the case at hand is not 
necessary, the Board finds that the notice provisions of the 
VCAA have been satisfied.  Both 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that information be provided 
when the claim is filed, but as noted in Bernard v. Brown, 
4 Vet. App. 384 (1993), notice alone does not make a 
procedure fair, but rather, notice must be combined with an 
adequate opportunity to be heard.  In this case, after the 
veteran was provided notice of the VCAA in June 2003 and 
issued a Statement of the Case he had an opportunity to 
present evidence and argument in support of his appeal.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the Board notes that the relevant and probative 
evidence in this appeal consists of evidence of the date of 
filing of claims for VA compensation benefits.  Such 
information is of record and the veteran has not made the 
Board aware of any relevant evidence that needs to be 
obtained in order to fairly decide his appeal.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.


Background and Evidence

Service records reflect that the veteran served on active 
duty from May 1944 to June 1946.  Following service, the 
veteran filed an initial claim for VA benefits in January 
1982 in which he claimed service connection for disorders 
that included hearing loss.

A rating decision dated in May 1982 noted, essentially, that 
the veteran's service medical records were unavailable and 
were apparently destroyed in a fire at the National Personnel 
Records Center.  After considering private medical records 
the RO denied service connection for hearing loss.  The 
veteran was notified of that determination and of his 
appellate rights by way of a letter dated in June 1982.  An 
appeal was not filed.

A VA Form 119 (Report of Contact) dated in October 1988 
appears to reflect contact by telephone with the veteran.  
That form makes reference to infectious hepatitis.  A January 
1989 rating decision denied service connection for hepatitis 
based upon Surgeon General Office records.  The veteran was 
notified of that decision and that if he completed an 
NA Form 13055 a search of secondary records could be 
undertaken.  The veteran subsequently returned that form and 
alternative records were obtained.

In an October 1989 statement from the veteran, reference was 
made to his hearing loss.  While the RO initially informed 
the veteran in October 1989 that the claim currently under 
consideration did not include a claim to reopen the claim for 
service connection for hearing loss, a rating decision dated 
in November 1989 subsequently confirmed the denial of service 
connection for hearing loss.  The November 1989 letter to the 
veteran informing him of that decision related that he was 
notified on June 1, 1982, that his application for hearing 
loss was not approved and that he was permitted to appeal 
that decision within one year from that time.  Otherwise, the 
decision became final unless he could submit new and material 
evidence.  

The November 1989 letter went on to explain that since the 
veteran had not presented any new and material evidence, no 
change in the previous decision was warranted and no action 
on the duplicate application may be taken.  The letter also 
noted that recently recovered records, which the Board 
observes consisted of Surgeon General Office records, 
produced no evidence which showed a hearing loss condition.  
The veteran was also informed that in order to search any 
further the RO needed the veteran to provide a date and place 
where he was tested for hearing loss while in service and 
that if this information was received another request would 
be made.  That letter also included an enclosure that 
informed the veteran of his appellate rights.  An appeal to 
the November 1989 decision was not filed.

A rating decision dated in January 1990 granted service 
connection for hepatitis and assigned a noncompensable 
evaluation.  This decision was based, in part, on Morning 
Reports that showed the veteran was hospitalized with 
hepatitis during service.

On May 28, 2002, a statement was received from an individual 
purporting to represent the veteran that indicated the 
veteran was claiming service connection for disabilities that 
included hearing loss.  A rating decision dated in January 
2003 granted service connection for hearing loss and 
tinnitus, effective May 28, 2002.


Law and Analysis

Under VA laws and regulations, the effective date of the 
grant of service connection is generally the date following 
separation from service, if the claim is received within one 
year of the date of separation from service.  Otherwise, the 
effective date is the date the VA receives the claim.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  In 
addition, the effective date following a final disallowance 
based on new and material evidence is the date of receipt of 
a new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  Furthermore, a decision of the RO is 
final if it is not appealed within one year of notice of the 
decision.  38 U.S.C.A. § 7105(b)(1)(c); 38 C.F.R. §§ 3.104, 
20.1103.

A review of the evidence of record discloses that the veteran 
was denied service connection for hearing loss by rating 
decisions dated in May 1982 and November 1989.  The veteran 
was notified of those decisions and of his appellate rights 
by way of letters dated in June 1982 and November 1989.  An 
appeal was not filed following either decision and those 
decisions are final in the absence of clear and unmistakable 
error.  Subsequent to the November 1989 rating decision, a 
January 1990 rating decision granted service connection for 
hepatitis, but it was not until May 28, 2002, that a claim 
for service connection for hearing loss was next submitted on 
behalf of the veteran.  That claim was subsequently granted 
by a January 2003 rating decision, effective the date of the 
veteran's May 28, 2002, claim.

Based on this evidence and the applicable laws and 
regulations, the Board finds that the May 28, 2002 dated 
assigned as the effective date for the grant of service 
connection for hearing loss and tinnitus was correct.  Both 
the May 1982 and November 1989 rating decisions represented 
final decisions in that the veteran was notified of those 
decisions and of his appellate rights but elected not to 
appeal either decision.  In such cases, the effective date 
for the grant of service connection based on new and material 
evidence after such a final decision is the date of claim, 
and in this case May 28, 2002.

The Board observes that in the veteran's Notice of 
Disagreement he made reference to an initial filing in 1994 
and in his Substantive Appeal the veteran requested an 
effective date of 1990.  The Board notes that one item of 
private medical evidence considered by the RO was dated in 
1994, but that evidence was not received until June 2002.  As 
previously indicated, the evidence clearly shows that the 
veteran filed claims for service connection in January 1982, 
October 1989 and May 2002.  The January 1982 and October 1989 
claims were addressed by rating decisions dated in May 1982 
and November 1989, respectively, and became final when the 
veteran did not appeal those decisions within one year of 
being notified of the decisions.  As such, the correct 
effective date is the date of the veteran's next claim for 
service connection for hearing loss in May 2002.  
Consequently, the Board concludes that an effective date 
prior to May 28, 2002, for the grant of service connection 
for hearing loss and tinnitus is not warranted.





ORDER

An effective date prior to May 28, 2002, for the grant of 
service connection for hearing loss and tinnitus is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



